Citation Nr: 1616607	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger



INTRODUCTION

The Veteran served on active duty from April 1999 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbar spine disability and assigned a rating of 10 percent.  In a subsequent decision in February 2010, the RO increased the rating for the lumbar spine disability to 20 percent for the entire period on appeal.  In a December 2013 rating decision, the Appeals Management Center (AMC) assigned a separate 20 percent disability rating for peripheral neuropathy of the left lower extremity associated with the Veteran's back disability.  The Veteran continued to appeal for a higher rating for his lumbar spine disability.  AB v. Brown, 6 Vet. App. 35 (1993).     

In a March 2010 substantive appeal, the Veteran requested a hearing before the Board.  In April 2010, the Veteran withdrew his hearing request in writing.  Accordingly, there is no hearing request pending at this time.  38 C.F.R. § 20.702(e)(2013). 

In October 2013, the Board remanded the case in order for the Agency of Original Jurisdiction (AOJ) to consider, in the first instance, additional VA treatment records associated with the Veteran's claims file after the issuance of the then most recent supplemental statement of the case.  A review of the record reflects compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

The case was remanded by the Board again in September 2014 for additional development and readjudication.  The development requested in the September 2014 Board remand has not been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The September 2014 Board remand requested that the RO obtain a medical opinion to explain whether the Veteran's claimed bowel and/or bladder incontinence is related to the Veteran's service-connected back disability.  The remand noted that the Veteran should be scheduled for a new VA examination if deemed necessary for preparation of an adequate medical opinion.  

In addition, the September 2014 Board remand requested the RO determine whether or not the Veteran's service-connected disabilities render him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At that time, and at present, the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  The Board remand provided that if the development requested for the Veteran's increased rating claim resulted in ratings that satisfy the schedular requirements for consideration of TDIU under 38 C.F.R. § 4.16(a), the RO/AMC should adjudicate the claim directly.  If, however, the schedular requirements were still not met, the remand requested the RO/AMC to refer the case to the Director, Compensation Service, for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

The Board notes that the requested development has not been completed.  The RO did not request a medical opinion regarding either of the Veteran's remanded claims, but instead scheduled him for VA examinations.  

The Veteran failed to attend the VA examinations that were scheduled to further develop his claims.  The record reflects that his initial failure to show up was due to family hardship as he was away tending to his ailing mother.  Subsequent records show that the Veteran did not show up for his scheduled VA examinations because he was incarcerated.  The Veteran sent in correspondence in October 2015 stating that he was expecting to be released soon; however, it is unclear if he was released as expected. 

The United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.   

As such, on remand, the RO should confirm whether the Veteran continues to be incarcerated.  Thereafter, the RO must either afford the Veteran new examinations in regard to his low back and TDIU claims, or if that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine the following: the current severity of the Veteran's low back condition; whether the Veteran's claimed bowel and bladder incontinence is a manifestation of his service-connected low back disability; and whether the Veteran is unemployable due to his service-connected disabilities. 

If the Veteran remains incarcerated and if it is not possible to have him examined at the prison facility, depending on when he is scheduled to be released, in light of Bolton and Wood, the Board concludes that a VA examiner should review the Veteran's updated medical records and provide a clarifying medical opinion, to the extent possible.   

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, including any medical treatment he has received from the correctional facility in which he has been located, and take appropriate measures to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit any additional, relevant medical records, to include, but not limited to, any medical treatment records from the correctional facility at which the Veteran has been located.  Provide the Veteran the appropriate authorization forms for release of this medical information.

2.  After the above development has been completed, if possible, the RO should afford the Veteran an examination to determine if his reported bowel and/or bladder incontinence is due to his service-connected lumbar spine disability or represents a separate condition.  The Veteran's claims file must be made available to the examiner for review.

The examiner must provide a complete explanation for any opinion expressed, including a discussion of the medical principles involved.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the Veteran remains incarcerated and it is not possible to afford him an appropriate examination, the RO should contact the correctional facility and request that a physician at the correctional facility perform the above examination.  The RO should arrange for the Veteran's claims file to be reviewed by that physician.  After his or her review, the examiner should opine as to the above questions. The rationale for any opinion expressed should be provided in a legible report. 

If the Veteran remains incarcerated and a physician at the correctional facility is unwilling or unable to perform the above examination, the RO should arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner. After his or her review, the examiner should opine as to the above questions. The rationale for any opinion expressed should be provided in a legible report. 

3. Schedule the Veteran for an appropriate VA examination, to be conducted by a VA vocational specialist, if possible, to obtain an opinion as to the impact of the Veteran's service-connected disabilities on his employability.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate, and without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

If the Veteran remains incarcerated and it is not possible to afford him an appropriate examination, the RO should contact the correctional facility and request that an appropriate professional at the correctional facility perform the above examination.  The RO should arrange for the Veteran's claims file to be reviewed by that provider.  After his or her review, the provider should opine as to the above questions. The rationale for any opinion expressed should be provided in a legible report. 

If the Veteran remains incarcerated and a provider at the correctional facility is unwilling or unable to perform the above examination, the RO should arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner. After his or her review, the examiner should opine as to the above questions. The rationale for any opinion expressed should be provided in a legible report. 

4. Perform any development as may be indicated by the outcome of the preceding directives, which may include referral to the Director, Compensation Service for a determination as to whether TDIU is warranted on an extraschedular basis. 

5. Then, readjudicate the appeal. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




